Citation Nr: 9914528	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-25 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative 
left knee disability.

2.  Entitlement to a compensable rating for a spastic colon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March 1987 to May 1991.  

By rating action dated in April 1992, the Department of Veterans Affairs 
(VA) granted service connection for a left knee disability, rated 10 
percent disabling effective in May 1991 and for a spastic colon, rated 
noncompensable effective in May 1991.  The appellant appealed for higher 
evaluations for these service-connected disabilities.  The case was 
initially before the Board of Veterans' Appeals (Board) in October 1996 
when it was remanded for further action.  In May and October 1998 the 
regional office confirmed and continued the prior evaluations for the 
service-connected disabilities.  The case is again before the Board for 
further appellate consideration.

The record reflects that, in accordance with the October 1996 Board remand, 
the regional office asked the veteran to clarify whether she still wished a 
hearing before a Member of the Board sitting at the regional office.  She 
was also asked for information regarding any treatment for a left knee 
disability since November 1992.  In April 1997 the appellant provided 
information regarding treatment for a left knee condition.  However, she 
made no reference to a hearing.  Thus, it appears that the veteran does not 
wish a hearing in connection with her appeal and the Board will proceed 
with its decision on that basis.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the regional office.

2.  The veteran complains of pain involving her left knee and there is mild 
to moderate tenderness over the knee.

3.  Range of motion of the left knee is from 0 degrees to 120 degrees.  
There is no laxity of the knee.  There is mild fatigability of the knee 
with no weakness or incoordination.

5.  The appellant has episodes of abdominal pain after eating certain foods 
and during periods of stress.  She has occasional nausea without vomiting.  
She also has constipation.  There is no diarrhea. 

6.  The veteran's gastrointestinal condition is productive of no more than 
mild disability.


CONCLUSION OF LAW

Evaluations in excess of 10 percent and zero percent, respectively, for the 
veteran's left knee disability and spastic colon are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Codes 5257, 
5260, 5261, 7319 (West 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  That is, the Board finds that she has presented claims 
which are plausible.  The Board is also satisfied that all relevant facts 
regarding the claims have been properly developed.  In this regard, the 
veteran's representative has noted that the examiner who conducted the 
August 1998 VA orthopedic examination did not have access to the veteran's 
claims file and the representative has requested that the veteran be 
afforded another examination as well as a social and industrial survey.  
However, it is not mandatory that an examiner review a veteran's claims 
file for the purpose of an increased rating, if an adequate and accurate 
history is obtained and is reflected in the examination report.  The Board 
notes that the August 1998 examination as well as the other VA examinations 
set out her past medical history in considerable detail without any errors 
or irregularities which would warrant a conclusion that they were 
inadequate for the stated purpose.  Accordingly, an additional examination 
of the veteran or a social and industrial survey are not considered to be 
warranted.

I.  The Claim for a rating in excess of 10 percent for the Left Knee 
Disability.

The veteran's service medical records reflect that she was observed and 
treated on a number of occasions for complaints including pain, popping and 
swelling of the left knee.  The records indicate that a lateral release was 
performed in 1989 and a bursectomy and plicectomy were performed in 1990.  
In April 1991 a Physical Evaluation Board found that she was unfit for 
further duty because of physical disability and she was discharged from 
service.

When the veteran was examined by the VA in October 1991 she reported 
constant knee pain and popping in her knee joints.  She also reported 
swelling of her knees.  She claimed she was unable to squat or kneel 
without intense pain.  On examination there was a 1 1/2-inch horizontal 
scar over the left patella and smaller scars of arthroscopic surgery on the 
medial aspect of the left knee.  There was moderate tenderness to pressure 
over the anterior portion of the left knee.  There was full extension of 
the knee but flexion was limited to about 120 degrees.  X-ray study of the 
knee showed no significant pathology.  The diagnoses included left knee 
pain, status post arthroscopy.

During the course of a hearing conducted at the regional office in August 
1992, the appellant related that her knee had buckled and given way on 
occasions.  She reported that she was using a brace for the knee but that 
the brace caused pain and discomfort.  She indicated that she was given 
Motrin for swelling.

The veteran was afforded a VA orthopedic examination in September 1992.  
Examination of the left knee showed a transverse scar over the inferior 
patella region.  She also had healed arthroscopy tube portals.  There was 
no swelling.  There was mild tenderness over the medial aspect of the 
patella tendon.  Range of motion was from 0 degrees to 120 degrees.  There 
was no instability noted.  The diagnoses included chronic left knee pain, 
status post plica removal.

The regional office later received records from a service department 
facility reflecting that the veteran was seen on several occasions in 1992 
for her left knee.  When she was seen in July 1992 there was swelling and a 
decreased rang of motion of the knee.  She was seen in November 1992 with 
complaints of crepitus involving the left knee and patellar tendon 
tenderness.  An assessment was made of patellar tendinitis.

The appellant was afforded a VA orthopedic examination in June 1994.  She 
complained of pain and popping involving her left knee.  She had an 
anteromedial, tender, palpable synovium with a synovial band.  She had no 
patella grind and negative Lachman and McMurray tests.  There was also no 
varus-valgus laxity and no palpable effusion.  She extended to minus 5 
degrees and had 140 degrees of flexion.  It was indicated that X-rays were 
negative.

The appellant was afforded a VA orthopedic examination in March 1998.  She 
reported bilateral knee pain, worse on the left and worse with deep knee 
squatting and heavy activity.  Both knees had a range of motion from 
0 degrees to 130 degrees.  She had markedly negative patella tilts 
bilaterally.  She had a negative Lachman test and no pivot shift and no 
posterior sag.  She did have a medial tenderness of the left knee as well 
as tenderness of the lateral retinaculum on the left.  The X-rays were 
unremarkable.  The assessment was lateral compression syndrome secondary to 
lateral retinacula tightness.

On the August 1998 VA orthopedic examination the appellant related a 
detailed history which was consistent with the record.  She indicated that 
she initially began having problems with her knee just prior to high 
school.  She was very active in sports and had occasional knee pain, which 
progressively worsened during her military career.  There was no history of 
acute injury or dislocation of the patella. Prior to service she had an 
arthroscopic surgery in 1983 that was essentially for diagnostic purposes.  
She continued to have knee pain during military service and in 1989 had 
another diagnostic arthroscopy which was unremarkable.  In 1990 she had 
another left knee arthroscopy and she indicated that they released her 
lateral retinaculum and some scar tissue around the patella.  At the 
current time she continued to have bilateral knee pain with the left being 
greater than the right that was increased with any activity that involved 
repeated bending or squatting.  She was currently employed as an 
accountant.

On physical examination of the left knee range of motion was approximately 
0 degrees to 120 degrees.  There was no collateral laxity and the Lachman 
sign was negative.  There was no significant patellofemoral crepitus.  She 
had mild to moderate tenderness of the insertion of the patella tendon into 
the inferior pole of the patella.  The patella was not subluxable; it could 
be translated medially and laterally about 1 to 1 1/2 centimeters.  She did 
not display any apprehension with manipulation of the patella.  There was 
no gross malalignment noted.  The diagnosis was anterior knee pain, most 
likely secondary to mild patellofemoral syndrome.

The examiner indicated that there was no weakness noted but the veteran did 
display some mild early fatigability of the knee with the repeated squat 
test.  She was able to squat to the floor and return to a standing 
position; however, after performing that maneuver three times she began to 
favor her right leg and was not able to perform any further squatting with 
her left leg.  No incoordination was noted.  She had left anterior knee 
pain that was exacerbated with any activity that required repeated 
squatting and return to a standing position and during flare-ups her 
ability to perform any type of labor that required repeated activity could 
be limited.

Slight impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  38 C.F.R. § Part 4, Code 5257.

Limitation of flexion of either leg to 45 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation requires that flexion be limited to 30 
degrees.  38 C.F.R. Part 4, Code 5260.

Limitation of extension of either leg to 10 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation requires that extension be limited to 
15 degrees.  38 C.F.R. Part 4, Code5261.

The Board notes that in the case of Fenderson v. West, No. 96-947(U.S. Vet. 
App. Jan. 20, 1999), the U.S. Court of Veterans Appeals indicated that 
there was a distinction between a veteran's initial dissatisfaction with 
the initial rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected condition.  The Court 
noted that the distinction might be important in terms of, among other 
things, determining the evidence that could be used to decide whether the 
original rating on appeal was erroneous.  The Court indicated that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (""where entitlement to 
compensation has already been established and an increase in the disability 
rating is at issue, the present level of disability is of primary 
importance."), was not applicable to the assignment of an initial rating 
for a disability following an initial award of service connection for that 
disability.  The Court indicated that, at the time of an initial rating, 
separate ratings could be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.

In this case, the record reflects that the veteran has had surgery on the 
left knee and the VA examinations have disclosed several scars over the 
knee resulting from the surgery with mild to moderate tenderness over the 
knee.  The appellant complains of pain involving her knee that is 
significant after repeated bending or squatting,  and the VA examinations 
have disclosed only a slight limitation of motion of the knee.  These 
reported findings are fully consistent with a slight impairment.  An 
increased rating would therefore not be warranted for the left knee 
condition on the basis of limitation of motion under Diagnostic Codes 5260 
or 5261.  It was also indicated on the most recent VA orthopedic 
examination that there was no laxity involving the knee.  The examiner also 
indicated that there was no weakness or incoordination involving the knee 
although mild fatigability was present after the veteran squatted and 
returned to the standing position three times.  The X-ray studies have not 
shown any arthritis involving the knee.  The findings on the VA examination 
together with the other evidence of record do not establish that the 
veteran's left knee condition is productive of more than slight disability, 
either currently or at any time since her separation from service.  
Accordingly, under the circumstances, it follows that entitlement to an 
evaluation in excess of 10 percent for the left knee disability would not 
be warranted.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
the US Court of Appeals for veterans' claims held that consideration must 
be given to functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, and incoordination or pain 
on movement of a joint under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  As indicated previously, the VA examinations have shown some 
tenderness over the left knee as well as some mild fatigability of the knee 
on squatting and arising to the standing position.  The examiner on the 
August 1998 orthopedic examination indicated that that could limit her 
ability to perform certain types of labor during flare-ups.  However, it 
was also indicated that there was no weakness of the knee or 
incoordination.  Thus, the Board does not find that there is more than a 
slight functional impairment as a result of the veteran's left knee 
disability and entitlement to an evaluation in excess of that presently in 
effect would not be warranted.

II.  The Claim for a Compensable Evaluation for
A Spastic Colon.

The veteran's service medical records reflect that she was seen in late 
1987 with complaints of abdominal pain and constipation.  An assessment was 
made of probable irritable bowel syndrome.

When the veteran was examined by the VA in October 1991 she reported that 
she had been having generalized abdominal pain that began after she ate 
certain foods and during times of stress and tension for about 5 years on 
an intermittent basis.  She related that her appetite had remained good but 
she had occasional episodes of nausea without vomiting.  She also reported 
some trouble with constipation but had had no diarrhea.  She had been told 
that her condition was due to a spastic colon.  On examination the abdomen 
was soft but with slight tenderness generalized across the lower abdomen.  
No abdominal organs or masses were felt.  A diagnosis of spastic colon was 
made.

During the August 1992 hearing, the veteran related that she had periods of 
constipation and took laxatives probably once a month or once every other 
month in order to have normal bowel movements.  If she did not take 
laxatives her stomach began to cramp.  She could not eat greasy foods and 
fried foods for the most part.   She had occasional feelings of nausea but 
no problems with vomiting and had not noticed any changes in her weight 
over the previous year or so.

The veteran was afforded a VA gastrointestinal examination in September 
1992.  It was indicated that she had had relatively normal bowel movements 
until about 5 years previously.  Since that time she had had very 
infrequent stools and usually only after taking several laxatives.  She 
reported abdominal discomfort aggravated by greasy foods and the pain was 
usually relieved by a bowel movement.  She had had an ulcer as a teenager 
but had no particular symptoms of that condition at the current time.  She 
had no symptoms of reflux and no history of gallbladder or liver disease.

On examination the abdomen was soft without enlargement of the spleen or 
liver.  There was some bilateral lower abdominal tenderness without 
associated mass.  The symptoms were compatible with an irritable bowel.  
The infrequent stooling suggested chronic inertia that could be a component 
of the irritable bowel.  A barium enema and air contrast study were 
performed and showed the colon to be normal.

A noncompensable evaluation is warranted for mild irritable colon syndrome 
manifested by disturbances of bowel function with occasional episodes of 
abdominal stress.  A 10 percent evaluation requires moderate irritable 
colon syndrome manifested by frequent episodes of bowel disturbance with 
abdominal distress.  38 C.F.R. Part 4, Code 7319.

In this case, the appellant has indicated that she has generalized 
abdominal pain after eating certain foods and also during times of stress 
and tension.  She has reported occasional episodes of nausea but no 
vomiting.  She has also reported problems with constipation requiring the 
use of laxatives but has not had any diarrhea.  The VA examinations have 
disclosed some abdominal tenderness; however, the abdomen has been soft 
without enlargement of the spleen or liver or associated masses.  A barium 
enema conducted in September 1992 reflected that the colon was normal.  The 
evidence does not indicate that the veteran's gastrointestinal disorder is 
more than mild in nature with occasional episodes of abdominal distress and 
as such does not warrant entitlement to a compensable evaluation under the 
provisions of Diagnostic Code 7319, either currently or at any time since 
her separation from military service.

The Board has carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced that there is 
doubt as to any material matter regarding either of the issues on appeal.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for postoperative left 
knee disability and to an increased compensable rating for a spastic colon 
is not established.  The appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



